Citation Nr: 9922814	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  99-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability 
with degenerative changes, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1998 rating decision, in 
which the RO increased the veteran's disability rating for 
his low back disorder with degenerative changes from 20 
percent to 40 percent, with the award's effective date from 
June 1997.  The veteran filed an NOD in February 1998, and an 
SOC was issued by the RO in December 1998.  The veteran filed 
a substantive appeal in January 1999.  

Pursuant to the motion of the veteran, filed in July 1999 and 
supported by his representative, a determination was made, by 
the Deputy Vice Chairman of the Board, to advance this case 
on the docket.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A discharge summary from the VA Medical Center (VAMC) in 
Durham, dated in October 1991, noted that the veteran 
underwent a C5-6, C6-7 anterior cervical decompression and 
fusion.  

3. On VA examination in January 1992, the veteran was noted 
to have numbness in his hands and his feet, as well as 
diffuse weakness in all extremities, related to myelopathy 
status post C5-6 and C6-7 anterior decompression and 
fusion.  

4. An October 1995 MRI (magnetic resonance imaging) report of 
the lumbosacral spine noted no focal soft disc herniation 
or definite encroachment upon exiting nerve roots, mild 
central spinal canal stenosis at L4-5, small central 
posterior disc protrusion, and degenerative disc disease 
at multiple levels.  

5. A VAMC Durham treatment record, dated in March 1999, noted 
that the veteran suffered from severe limited range of 
motion; and radiographic studies revealed L1 compression 
fracture, L2-3 degenerative disc disease with anterior 
high grade spurring, and L3-4 degenerative disc disease 
with less spurring.  

6. The veteran's low back/lumbar spine disability is not 
productive of sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of any diseased disc.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for a low back disability with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5292 and 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's claims file reflects that he was 
service connected for a low back disorder in November 1969.  
The RO determined the disability to warrant a noncompensable 
rating.  In April 1970, the disability rating was increased 
to 20 percent, and it was subsequently reduced to a 
noncompensable rating in May 1973. 

Thereafter, in December 1991, the RO received VAMC at Durham 
treatment records, dated from June 1989 to November 1991.  In 
particular, a discharge summary, dated from September 1991 to 
October 1991, noted the veteran's complaints of a pins-and-
needles sensation and burning paresthesias of his right 
shoulder extending to his finger tips as well as to his lower 
extremities.  The veteran underwent an emergent 
cervical/thoracic/lumbar spine myelogram to rule out a 
possible spinal block.  A partial block was discovered at the 
C5-6 level with myelopathy, and the veteran subsequently 
underwent a C5-6, C6-7 anterior cervical decompression and 
fusion.  

In January 1992, the veteran was medically examined for VA 
purposes.  He complained of intermittent low back pain with 
an occasional shooting pain into his lower extremity, as well 
as pain in his cervical spine.  He also reported that he 
suffered from upper and lower extremity numbness, weakness, 
and instability.  Upon clinical evaluation, the veteran was 
unable to forward bend due to his neck and back pain, but he 
did exhibit flexion and extension of 20 degrees without 
exacerbating these symptoms.  Motor evaluation revealed his 
lower extremities to be weak.  Deep tendon reflexes were 
hyporeflexic bilaterally, with 4+ both for patella and 
Achilles.  Radiographic studies of the lumbar spine reflected 
evidence of degenerative disease.  In addition, the veteran 
was noted to have numbness in his hands and his feet, as well 
as diffuse weakness in all extremities, related to his 
myelopathy.  He was also noted to use a quad-cane in his 
right hand due to the feeling of being unstable.  The 
examiner's assessment was mechanical low back pain with 
minimal degenerative joint disease, as well as cervical 
myelopathy status post C5-6 and C6-7 anterior decompression 
and fusion.  

In a March 1992 rating decision, the RO increased the 
veteran's disability rating for his low back disorder with 
degenerative changes to 20 percent, effective from October 
1991.  The rating decision also noted the presence of several 
non-service-connected disabilities, including postoperative 
cervical stenosis, hypertension, and degenerative joint 
disease of the right shoulder.

In May 1992, the RO received VAMC Durham treatment records, 
dated from November 1991 to May 1992.  These records noted 
the veteran's treatment status after his cervical fusion, and 
also reflected his complaints of weakness and instability in 
his lower extremities.  

In March 1994, the veteran was again examined for VA 
purposes.  He complained of lumbosacral pain and paresthesia 
in both lower extremities, and noted that the symptoms were 
aggravated by walking, sitting, or bending.  On clinical 
evaluation, there was limited range of motion about the 
lumbosacral spine, with no paraspinal muscle spasm.  There 
was also no circumferential atrophy at either thigh or calf, 
and deep tendon reflexes were 1+ and symmetrical at the 
ankles and knees.  In addition, extensor hallucis longus 
power, as well as a sensory and vascular examination, were 
within normal limits.  Radiographic study revealed evidence 
of osteoarthritis of the lumbosacral spine and degenerative 
disc disease of the low lumbar spine.  The examiner's 
diagnosis was osteoarthritis of the lumbosacral spine.  

In June 1994, the RO received additional VAMC Durham 
treatment records, dated from February 1992 to April 1994.  
These records noted the veteran's complaints of low back pain 
and decreased sensation into his lower extremities.  He was 
also noted to have attended a pain clinic, and to be 
suffering from degenerative disc disease of the cervical 
spine at C5-6 and C6-7.  In particular, a treatment record, 
dated in October 1993, noted the veteran's reported history 
of hand and foot numbness as well as difficulty walking, 
prior to and following his C5-6 and C6-7 anterior 
decompression and fusion in 1991.  An additional treatment 
record, dated in October 1993, noted the veteran's complaints 
of low back pain with numbness, pain and a burning sensation 
in his lower extremities.  He also reported that he had been 
told that his spine was deteriorating and he should use a 
walker.  

Thereafter, in June 1995, the RO received a VAMC Durham 
treatment record, dated in May 1995.  The record noted the 
veteran's report that he could not get in and out of the 
shower by himself, was using a wheel chair for mobility, and 
had loss of feeling in his left leg and decreased feeling in 
his right leg.  In addition, the veteran reported that his 
left leg occasionally gave out on him when he attempted to 
walk, and that he suffered from a burning sensation in his 
spine.  Upon clinical evaluation, there was tenderness in the 
veteran's lumbar spine, and increased reflexes 3+, with 
symmetric knees and ankles bilaterally.  

In July 1997, the RO received a copy of an MRI (magnetic 
resonance imaging) report of the lumbosacral spine, dated in 
October 1995.  The report's findings indicated no focal soft 
disc herniation or definite encroachment upon exiting nerve 
roots, mild central spinal canal stenosis at L4-5, small 
central posterior disc protrusion, and degenerative disc 
disease at multiple levels.  

In December 1997, the RO received VAMC Durham treatment 
records, dated from January 1996 to November 1997.  These 
records noted the veteran undergoing physical therapy for his 
low back pain, which included treatment with a TENS 
(transcutaneous electrical nerve stimulation) unit.  In 
particular, a physical therapy note, dated in January 1996, 
noted the veteran's report that his low back pain was 
confined to the lumbar paraspinal muscles without radiation 
to his lower extremities.  

Also in December 1997, the veteran underwent another VA 
examination.  He arrived at the examination in a wheel chair 
and complained of constant pain, weakness, stiffness, and 
fatigability in his low back.  Upon clinical evaluation, 
range of motion was noted as 60 degrees forward flexion and 0 
degrees backward extension.  Lateral flexion was 20 degrees 
bilaterally, and rotation was 25 degrees bilaterally.  All 
movements involving the low back resulted in fatigue and 
weakness.  In addition, the veteran's posture was noted as 
canted 15 degrees forward.  Furthermore, there was tenderness 
in his low back, without spasm, deep tendon reflexes were 
equal bilaterally, and straight leg raising was negative.  
The examiner's diagnosis was degenerative disc disease of the 
lumbosacral spine with marked residuals.  

In January 1998, the veteran was granted an increase, to a 40 
percent disability rating for his low back disability, 
characterized as limitation of motion, lumbosacral spine, 
with degenerative disc disease.  The effective date was 
assigned from June 1997.

Also in January 1998, the RO received Belmont Medical 
Associates treatment notes, dated from December 1993 to 
December 1997.  These notes reflected the veteran's 
complaints and treatment for chronic back pain, pneumonia, 
bronchitis, and sinusitis.  

In February 1998, the veteran filed an NOD, in which he noted 
that his spine was deteriorating and that doctors had 
informed him that additional back surgery would not improve 
his present condition.  He also noted that he had lost six 
intervertebral discs in his back and also suffered from spurs 
on his spine.  

In July 1998, the RO received a VAMC Durham treatment record, 
dated that same month.  The record noted that the veteran 
suffered from extreme limitation of backward extension 
consistent with L2-3 degenerative joint disease changes that 
were severe, and were secondary to discitis that had resulted 
from multiple old back injuries.  The physician additionally 
noted that there had been a progressive limitation of the 
veteran's back and gait mobility that had occurred also 
because of the veteran's past back injuries.  

In August 1998, the RO received VAMC Durham treatment 
records, dated from April 1998 to July 1998.  In particular, 
one treatment record, dated in April 1998, noted that the 
veteran was limited with respect to standing and 
straightening up to stand erect.  A radiographic study of the 
lumbosacral spine revealed bridging and spurring anteriorly 
of the L2-3 disc space consistent with, and noted to be very 
likely caused by, discitis that resulted from a back injury 
suffered in Vietnam.  The physician's diagnosis was 
lumbosacral spine with degenerative disc disease secondary to 
Vietnam era back injury.  

Thereafter, in April 1999, the RO received a VAMC Durham 
treatment record, dated in March 1999.  The record noted that 
the veteran was having continued problems with walking 
because of low back and bilateral leg pain, which included 
his service-connected right ankle.  On further clinical 
evaluation, the physician noted the veteran suffered from 
severe limited range of motion of his back, and radiographic 
studies revealed L1 compression fracture, L2-3 degenerative 
disc disease with anterior high grade spurring, and L3-4 
degenerative disc disease with less spurring.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected low back 
disability with degenerative changes is more severe then 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 40 percent evaluation for the veteran's 
low back disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC) 5292 and 5293.  Under DC 5292, "Spine, limitation 
of motion of, lumbar," the veteran is receiving the highest 
disability rating.  Under DC 5293, "Intervertebral disc 
syndrome," a 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  A 60 percent disability 
rating is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  That is the highest rating under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC's 5292 and 5293 
(1998).  

Several alternative Codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC's 5286 
and 5289, compensation is warranted when the spine is in 
ankylosis.  In this instance, the veteran has not been 
diagnosed with ankylosis of the lumbar spine.  Therefore, 
these two Codes are not applicable to the veteran's claim.  
Furthermore, under DC 5294, "Sacro-iliac injury and 
weakness," as well as DC 5295, "Lumbosacral strain," the 
highest disability rating available is 40 percent.  
Therefore, these Codes would not be beneficial to the 
veteran's claim.  

As noted above, given that the veteran is currently receiving 
the highest disability rating of 40 percent under DC 5292 for 
limitation of motion of the lumbar spine, we must assess 
whether he warrants an increased rating from 40 percent to 60 
percent under DC 5293.  An evaluation of 60 percent is 
warranted, as noted above, if there is shown "pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief." 

In reviewing the evidence of record, we note that the veteran 
suffers from osteoarthritis of the spine as well as 
degenerative disc disease, involving not only his service-
connected low back/lumbar spine, but also his non-service-
connected cervical spine.  Weakness associated with cervical 
myelopathy was first reported in the veteran's lower 
extremities in October 1991.  Since that time, he has 
continued to complain of weakness, as well as additional pain 
and a burning sensation in his lower extremities, and has 
needed to use a walker and wheelchair to get around.  There 
is no doubt, from the record, that the veteran suffers from 
severe limitation of motion in his low back/lumbar spine as a 
result of degenerative changes.  However, there has been no 
medical finding that, as a result of these degenerative 
changes, he also suffers from sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of any diseased 
disc.  

Therefore, after careful review of the above facts, the Board 
finds that the evidence of record does not support an 
increased rating, under DC 5293, to 60 percent.  We fully 
acknowledge the veteran's pain with respect to the disability 
attributable to his service-connected low back disability, 
with the associated degenerative changes.  However, in the 
absence of additional objective findings reflective of 
pronounced intervertebral disc syndrome (as set forth above), 
entitlement to an increased disability evaluation has not 
been shown within the record.  We thus conclude that the 
medical evidence associated with the claims file, while 
substantiating a severe disability, does not show the 
service-connected disability to be "pronounced" with 
respect to intervertebral disc syndrome, and it therefore 
does not more nearly approximate the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  A precedential opinion of the VA 
General Counsel has held that a disability involving 
intervertebral disc syndrome must be evaluated under the 
criteria discussed in DeLuca.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  As noted above, on VA examination in December 1997, 
the veteran complained of chronic pain, stiffness, weakness, 
and fatigability in his lumbar spine.  In addition, the 
examiner reported that the veteran exhibited fatigue and 
weakness on all movements.  The examiner's diagnosis was 
degenerative disc disease of the lumbosacral spine with 
marked residuals.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision , as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  As noted above, 
the veteran has been assigned the highest disability rating 
under DC 5292, for limitation of motion, and his disability 
has further been evaluated as severe under DC 5293, for 
intervertebral disc syndrome.  The VA examiner in December 
1997 considered the veteran's weakness, fatigability, and 
pain on movement in his final impression, given that specific 
findings with respect to these symptoms were made during the 
course of the examination.  We note that the higher of two 
ratings is to be assigned only where the overall disability 
picture more nearly approximates the criteria for such a 
rating.  In view of the evidentiary record before us, given 
that the medical findings do not reflect those criteria of 
sciatic neuropathy, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of a 
diseased disc, it is the Board's judgment that the currently 
assigned 40 percent rating best reflects the veteran's 
service-connected low back/lumbar spine disability.   

We also note that the veteran's service representative has 
requested that the Board review VAOPGCPREC 9-98 (Aug. 14, 
1998), and consider the veteran for a separate rating for 
arthritis of lumbar spine.  We note that, under DC 5003, 
"Arthritis, degenerative (hypertrophic or osteoarthritis)," 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the criteria for a compensable evaluation for 
limitation of motion are not met, a 10 percent, or possibly 
20 percent, evaluation is assigned for each major joint or 
group of minor joints affected by limitation of motion.  In 
reviewing VAOPGCPREC 9-98, we note that, with respect to 
arthritis, the General Counsel held that, if a veteran's 
disability is rated under a Code that is not predicated on 
limitation of motion, but the veteran does evidence limited 
motion and X-ray findings of arthritis, he may be 
additionally compensated with a separate rating for 
arthritis.  With respect to the veteran's case, we note that 
he is currently rated under DC 5292 for limitation of motion 
of the lumbar spine, and is receiving the maximum allowable 
rating (40 percent) under that Code.  Furthermore, arthritis 
(degenerative changes) has been considered in the veteran's 
overall disability rating.  Therefore, VAOPGCPREC 9-98 cannot 
be applied to result in an additional rating for arthritis in 
the veteran's case.  

Finally, we recognize that VAOPGCPREC 36-97, discussed above, 
holds that we should consider whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

Although the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) has held that the 
Board lacks jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, see 
Floyd v. Brown, 9 Vet.App. 88 (1996), the Board is still 
obligated to seek out all issues that are reasonably raised 
in the record before us.  We find that the veteran has not 
reasonably raised the issue of an extraschedular rating, nor 
do the facts of this case indicate that the currently 
assigned schedular evaluation is inadequate when the 
veteran's service-connected low back/lumbar spine disability 
is solely considered.  As discussed above, the veteran is 
currently receiving the maximum allowable rating under DC 
5292; he suffers from additional non-service-connected 
degenerative changes and myelopathy of the cervical spine; 
and there is a higher schedular evaluation available under DC 
5293, but the manifestations needed for the assignment of 
such a rating have not been demonstrated.  Also, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required frequent 
hospitalization for his low back/lumbar spine disability, nor 
is it shown that the disability by itself markedly interferes 
with employment beyond the degree anticipated by the 
schedular rating.  

The Board therefore concludes, by a preponderance of the 
evidence, that the impairment resulting from the service-
connected low back/lumbar spine disability is adequately 
compensated by the 40 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted in this case.


ORDER

Entitlement to an increased rating for a low back disability 
with degenerative changes is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

